Citation Nr: 0507439	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-21 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
bilateral sensorineural hearing loss, otitis media, gout, 
hemorrhoids, and degenerative joint disease (DJD) of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




REMAND

The appellant served on active duty for more than two decades 
before retiring in October 1977.

This matter is now before the Board of Veterans Appeals 
(Board) pursuant to a December 2004 Order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court's Order vacated the Board's February 2004 decision 
denying TDIU, and remanded the matter for readjudication 
consistent with the parties' December 2004 Joint Motion for 
an Order Vacating the Board Decision and Incorporating the 
Terms of This Remand (Joint Motion).  
 
Further evidentiary development consistent with the Court's 
Order is needed.  Accordingly, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify you if further action is required on 
your part.

VA grants TDIU where the schedular rating is less than total 
and a veteran is precluded from obtaining or maintaining 
gainful employment consistent with his education and 
occupational experience, by reason of service-connected 
disability (or disabilities).  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2004).  In this case, service connection is in effect 
for bilateral sensorineural hearing loss (80 percent 
disabling since November 1, 1977); DJD of the lumbar spine 
(noncompensable since November 1, 1977; 20 percent effective 
May 15, 2001); hemorrhoids, bilateral otitis media with 
exploratory tympanotomy, gout, and plastic repair of lower 
gum (atrophic mandibular ridge), all determined 
noncompensable effective November 1, 1977.  The combined 
disability rating is 80 percent.       

VA's denial of TDIU was based in significant part upon 
results of two VA compensation and pension (C&P) 
examinations, conducted in September and October 2001.  
Notably, the October 2001 examination resulted in diagnoses 
of service-connected intermittent hemorrhoids and DJD of the 
lumbosacral spine, as well as nonservice-connected DJD of the 
right shoulder.  The VA examiner concluded that service-
connected gout, hemorrhoids, and DJD of the spine, and 
nonservice-connected DJD of the shoulder, would not 
debilitate the veteran enough to preclude gainful employment.  

The Board's denial also was based upon evidence that, in the 
early 1990s, the veteran had retired under regular 
circumstances from full-time employment with the U.S. Postal 
Service, and the results of a September 2001 audiology 
examination, which indicate that the veteran has severe 
(right) and moderate to severe (left) mixed hearing loss.  
Importantly, the VA examiner concluded that, even with use of 
hearing aids, the veteran's employability is limited to 
activities for which he need not rely upon hearing acuity, 
particularly in the presence of background noise.  It was 
also noted that a large component of hearing loss is due to 
mechanical or conductive hearing loss - not associated with 
noise exposure - and that ear infections probably predated 
active duty.  The key basis for the Court's December 2004 
Order was that the Board had failed to obtain a medical 
opinion specifically as to the impact of all service-
connected disabilities combined, to include significant 
hearing loss, on the veteran's ability to secure and follow 
substantially gainful employment.  See Joint Motion, p. 4.       
   
In consideration of the foregoing, the TDIU claim is remanded 
for the following actions:  
  
1.  VA C&P Examination.  Schedule the 
appellant for a VA examination by a 
qualified medical professional to 
specifically opine on whether the 
appellant is precluded from obtaining or 
maintaining gainful employment consistent 
with his education and occupational 
background due solely to service-
connected disabilities - bilateral 
sensorineural hearing loss, otitis media, 
gout, hemorrhoids, and DJD of the lumbar 
spine - as a group, without regard to 
advancing age (the veteran was born in 
1929) (see 38 C.F.R. §§ 3.341(a), 4.19) 
and nonservice- connected disability 
(namely, the right shoulder DJD). 

The specific bases and rationale for the 
examiner's opinion should be provided in 
a written report.  If the examiner is not 
able opine on any requested issue or 
question without resorting to conjecture 
or speculation, he should so state and 
explain the reasons therefor.  

The veteran's entire claims folder, which 
should include a complete copy of this 
remand order, should be made available to 
the C&P examiner.  

The resulting examination report should 
be associated with the claims folder.

2.  After completing the above, review 
the entire claims folder and readjudicate 
the claim.  If any determination remains 
unfavorable to the appellant, then he and 
his representative are to be provided a 
Supplemental Statement of the Case, 
specifically citing VCAA statutory 
provisions and implementing regulations, 
including 38 C.F.R. § 3.159 (2004), and 
an opportunity to respond to it.  
Thereafter, if in order, return the claim 
to the Board for further review. 

The appellant is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim, unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The appellant is not required to take action until he 
receives further notice; however, he has the right to submit 
additional evidence and argument on the matter(s) the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




